Exhibit 10.1

 

November 12, 2020

 

Better World Acquisition Corp.

733 Third Avenue

New York, NY 10017

 

EarlyBirdCapital, Inc.

366 Madison Ave 8th Floor

New York, NY 10017

 

  Re: Initial Public Offering

 

Gentlemen:

 

This letter is being delivered to you in accordance with the Underwriting
Agreement (the “Underwriting Agreement”) entered into by and between Better
World Acquisition Corp., a Delaware corporation (the “Company”), and
EarlyBirdCapital, Inc. as representative (the “Representative”) of the several
Underwriters named in Schedule I thereto (the “Underwriters”), relating to an
underwritten initial public offering (the “IPO”) of the Company’s units (the
“Units”), each comprised of one share of the Company’s common stock, par value
$0.0001 per share (the “Common Stock”), and one warrant, each warrant
exercisable for one share of Common Stock (each, a “Warrant”). Certain
capitalized terms used herein are defined in paragraph 13 hereof.

 

In order to induce the Company and the Underwriters to enter into the
Underwriting Agreement and to proceed with the IPO, and in recognition of the
benefit that such IPO will confer upon the undersigned, and for other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the undersigned hereby agrees with the Company as follows:

 

1. If the Company solicits approval of its stockholders of a Business
Combination, the undersigned will vote all shares of Common Stock beneficially
owned by him, her, or it, whether acquired before, in, or after the IPO, in
favor of such Business Combination.

 

2. (a) In the event that the Company fails to consummate a Business Combination
within the time period set forth in the Company’s Amended and Restated
Certificate of Incorporation, as the same may be amended from time to time (the
“Certificate of Incorporation”), the undersigned will, as promptly as possible,
cause the Company to pay in cash to the holders of IPO Shares a per-share price
equal to the aggregate amount then on deposit in the Trust Account, including
interest earned on the Trust Account net of interest released to the Company as
permitted pursuant to the Trust Agreement, divided by the number of then
outstanding IPO Shares.

 

(b) The undersigned hereby waives any and all right, title, interest or claim of
any kind in or to any distribution of the Trust Account (“Claim”) with respect
to the shares of Founders’ Common Stock owned by the undersigned and hereby
waives any Claim the undersigned may have in the future as a result of, or
arising out of, any contracts or agreements with the Company and will not seek
recourse against the Trust Account for any reason whatsoever. The undersigned
acknowledges and agrees that there will be no distribution from the Trust
Account with respect to any Warrants, all rights of which will terminate on the
Company’s liquidation.

 

(c) In the event of the liquidation of the Trust Account, BWA Holdings LLC
(“Sponsor”) agrees to indemnify and hold harmless the Company for any debts and
obligations to target businesses or vendors or other entities that are owed
money by the Company for services rendered or contracted for or products sold to
the Company, but only to the extent necessary to ensure that such debt or
obligation does not reduce the amount of funds in the Trust Account below $10.10
per share; provided that such indemnity shall not apply (i) if such vendor or
prospective target business executed an agreement waiving any right, title,
interest or claim of any kind they may have in or to any monies held in the
Trust Account, or (ii) as to any claims under the Company’s obligation to
indemnify the Underwriters against certain liabilities, including liabilities
under the Securities Act of 1933, as amended (the “Securities Act”).

 



 

 

 

3. The undersigned acknowledges and agrees that prior to entering into a
Business Combination with a target business that is affiliated with any Insiders
of the Company or their affiliates, such transaction must be approved by a
majority of the Company’s disinterested independent directors and the Company
must obtain an opinion from an independent investment banking firm, or another
independent entity that commonly renders valuation opinions, that such Business
Combination is fair to the Company’s unaffiliated stockholders from a financial
point of view.

 

4. Neither the undersigned nor any affiliate of the undersigned will be entitled
to receive and will not accept any compensation, finder fee or other cash
payment prior to, or for services rendered in order to effectuate, the
consummation of the Business Combination; provided that the Company shall be
allowed to make the payments set forth in the Registration Statement under the
caption “Prospectus Summary – The Offering – Limited payments to insiders.”

  

5. (a) The undersigned will place into escrow all shares of Founders’ Common
Stock owned by him/her/it pursuant to the terms of a Stock Escrow Agreement
which the Company will enter into with the undersigned and an escrow agent.

 

(b) The undersigned agrees that until after the Company consummates a Business
Combination, all Private Securities owned by him/her/it will be subject to the
transfer restrictions described in the Subscription Agreement relating to the
undersigned’s Private Securities.

 

6. (a) In order to minimize potential conflicts of interest that may arise from
multiple corporate affiliations, the undersigned hereby agrees that until the
earliest of the Company’s initial Business Combination or liquidation, the
undersigned shall present to the Company for its consideration, prior to
presentation to any other entity, any suitable target business, subject to any
pre-existing fiduciary or contractual obligations the undersigned might have.

 

(b) If the undersigned is an officer of the Company as of the date hereof, the
undersigned hereby agrees that, for a period of three years from the closing of
the IPO, the undersigned shall not become a director or officer of any other
similarly structured special purpose acquisition company that has its securities
registered under the Securities Exchange Act of 1934, as amended (the “Exchange
Act”) without the Representative’s prior written consent, provided that such
consent shall not be required if there remains less than 75% of the amount of
funds initially deposited in the Trust Account in connection with the IPO and
sale of Private Securities (after giving effect to any exercise of the
over-allotment option) to be used in connection with the closing of the Business
Combination.

 

(c) The undersigned hereby agrees and acknowledges that (i) each of the
Underwriters and the Company may be irreparably injured in the event of a breach
of any of the obligations contained in this letter, (ii) monetary damages may
not be an adequate remedy for such breach and (iii) the non-breaching party
shall be entitled to injunctive relief, in addition to any other remedy that
such party may have in law or in equity, in the event of such breach.

 



2

 

 

7. Each of the undersigned individuals agrees to be the director or officer of
the Company as described in the Registration Agreement until the earlier of the
consummation by the Company of a Business Combination or the liquidation of the
Company. Each of the undersigned individuals’ biographical information
previously furnished to the Company and the Representative is true and accurate
in all respects, does not omit any material information with respect to the
undersigned’s background and contains all of the information required to be
disclosed pursuant to Item 401 of Regulation S-K, promulgated under the
Securities Act. The undersigned’s FINRA Questionnaire previously furnished to
the Company and the Representative is true and accurate in all respects. The
undersigned represents and warrants that:

 

(a) he/she/it has never had a petition under the federal bankruptcy laws or any
state insolvency law been filed by or against (i) him/her/it or any partnership
in which he/she/it was a general partner at or within two years before the time
of filing; or (ii) any corporation or business association of which he/she/it
was an executive officer at or within two years before the time of such filing;

 

(b) he/she/it has never had a receiver, fiscal agent or similar officer been
appointed by a court for his/her/its business or property, or any such
partnership;

 

(c) he/she/it has never been convicted of fraud in a civil or criminal
proceeding;

 

(d) he/she/it/ has never been convicted in a criminal proceeding or named the
subject of a pending criminal proceeding (excluding traffic violations and minor
offenses);

 

(e) he/she/it has never been the subject of any order, judgment or decree, not
subsequently reversed, suspended or vacated, of any court of competent
jurisdiction, permanently or temporarily enjoining or otherwise limiting
him/her/it from (i) acting as a futures commission merchant, introducing broker,
commodity trading advisor, commodity pool operator, floor broker, leverage
transaction merchant, any other person regulated by the Commodity Futures
Trading Commission (“CFTC”) or an associated person of any of the foregoing, or
as an investment adviser, underwriter, broker or dealer in securities, or as an
affiliated person, director or employee of any investment company, bank, savings
and loan association or insurance company, or from engaging in or continuing any
conduct or practice in connection with any such activity; or (ii) engaging in
any type of business practice; or (iii) engaging in any activity in connection
with the purchase or sale of any security or commodity or in connection with any
violation of federal or state securities or federal commodities laws;

 

(f) he/she/it has never been the subject of any order, judgment or decree, not
subsequently reversed, suspended or vacated, of any federal or state authority
barring, suspending or otherwise limiting for more than 60 days his/her/its
right to engage in any activity described in 9(e)(i) above, or to be associated
with persons engaged in any such activity;

 

(g) he/she/it has never been found by a court of competent jurisdiction in a
civil action or by the SEC to have violated any federal or state securities law,
where the judgment in such civil action or finding by the SEC has not been
subsequently reversed, suspended or vacated;

 

(h) he/she/it has never been found by a court of competent jurisdiction in a
civil action or by the CFTC to have violated any federal commodities law, where
the judgment in such civil action or finding by the CFTC has not been
subsequently reversed, suspended or vacated;

 

(i) he/she/it has never been the subject of, or a party to, any Federal or State
judicial or administrative order, judgment, decree or finding, not subsequently
reversed, suspended or vacated, relating to an alleged violation of (i) any
Federal or State securities or commodities law or regulation, (ii) any law or
regulation respecting financial institutions or insurance companies including,
but not limited to, a temporary or permanent injunction, order of disgorgement
or restitution, civil money penalty or temporary or permanent cease-and desist
order, or removal or prohibition order or (iii) any law or regulation
prohibiting mail or wire fraud or fraud in connection with any business entity;

 



3

 

 

(j) he/she/it has never been the subject of, or party to, any sanction or order,
not subsequently reversed, suspended or vacated, or any self-regulatory
organization, any registered entity, or any equivalent exchange, association,
entity or organization that has disciplinary authority over its members or
persons associated with a member;

 

(k) he/she/it has never been convicted of any felony or misdemeanor: (i) in
connection with the purchase or sale of any security; (ii) involving the making
of any false filing with the SEC; or (iii) arising out of the conduct of the
business of an underwriter, broker, dealer, municipal securities dealer,
investment advisor or paid solicitor of purchasers of securities;

 

(l) he/she/it was never subject to a final order of a state securities
commission (or an agency of officer of a state performing like functions); a
state authority that supervises or examines banks, savings associations, or
credit unions; a state insurance commission (or an agency or officer of a state
performing like functions); an appropriate federal banking agency; the Commodity
Futures Trading Commission; or the National Credit Union Administration that is
based on a violation of any law or regulation that prohibits fraudulent,
manipulative, or deceptive conduct;

 

(m) he/she/it has never been subject to any order, judgment or decree of any
court of competent jurisdiction, that, at the time of such sale, restrained or
enjoined him/her/it from engaging or continuing to engage in any conduct or
practice: (i) in connection with the purchase or sale of any security; (ii)
involving the making of any false filing with the SEC; or (iii) arising out of
the conduct of the business of an underwriter, broker, dealer, municipal
securities dealer, investment adviser or paid solicitor of purchasers of
securities;

 

(n) he/she/it has never been subject to any order of the SEC that orders
him/her/it to cease and desist from committing or causing a future violation of:
(i) any scienter-based anti-fraud provision of the federal securities laws,
including, but not limited to, Section 17(a)(1) of the Securities Act, Section
10(b) of the Exchange Act and Rule 10b-5 thereunder, and Section 206(1) of the
Advisers Act or any other rule or regulation thereunder; or (ii) Section 5 of
the Securities Act;

 

(o) he/she/it has never been named as an underwriter in any registration
statement or Regulation A offering statement filed with the SEC that was the
subject of a refusal order, stop order, or order suspending the Regulation A
exemption, or is, currently, the subject of an investigation or proceeding to
determine whether a stop order or suspension order should be issued;

 

(p) he/she/it has never been subject to a United States Postal Service false
representation order, or is currently subject to a temporary restraining order
or preliminary injunction with respect to conduct alleged by the United States
Postal Service to constitute a scheme or device for obtaining money or property
through the mail by means of false representations;

 

(q) he/she/it is not subject to a final order of a state securities commission
(or an agency of officer of a state performing like functions); a state
authority that supervises or examines banks, savings associations, or credit
unions; a state insurance commission (or an agency or officer of a state
performing like functions); an appropriate federal banking agency; the Commodity
Futures Trading Commission; or the National Credit Union Administration that
bars the undersigned from: (i) association with an entity regulated by such
commission, authority, agency or officer; (ii) engaging in the business of
securities, insurance or banking; or (iii) engaging in savings association or
credit union activities;

 



4

 

 

(r) he/she/it is not subject to an order of the SEC entered pursuant to section
15(b) or 15B(c) of the Exchange Act, or section 203(e) or 203(f) of the
Investment Advisers Act of 1940, as amended (the “Advisers Act”), that: (i)
suspends or revokes the undersigned’s registration as a broker, dealer,
municipal securities dealer or investment adviser; (ii) places limitations on
the activities, functions or operations of, or imposes civil money penalties on,
such person; or (iii) bars the undersigned from being associated with any entity
or from participating in the offering of any penny stock; and

 

(s) he/she/it has never been suspended or expelled from membership in, or
suspended or barred from association with a member of, a securities
self-regulatory organization (e.g., a registered national securities exchange or
a registered national or affiliated securities association) for any act or
omission to act constituting conduct inconsistent with just and equitable
principles of trade. 

 

8. The undersigned has full right and power, without violating any agreement by
which he, she or it is bound, to enter into this letter agreement and to serve
as a director and/or officer of the Company.

 

9. The undersigned hereby waives any right to exercise conversion rights with
respect to any shares of the Company’s common stock owned or to be owned by the
undersigned, directly or indirectly (or to sell such shares to the Company in a
tender offer), whether such shares be part of the Founders’ Common Stock or
shares purchased by the undersigned in the IPO or in the aftermarket, and agrees
not to seek conversion with respect to such shares in connection with any vote
to approve a Business Combination (or sell such shares to the Company in a
tender offer in connection with such a Business Combination).

 

10. The undersigned hereby agrees to not propose, or vote in favor of, an
amendment to Article Sixth of the Certificate of Incorporation prior to the
consummation of a Business Combination unless the Company provides public
stockholders with the opportunity to convert their shares of Common Stock upon
such approval in accordance with such Article Sixth thereof.

  

11. (a) In the event that the Company does not consummate a Business Combination
and must liquidate and its remaining net assets are insufficient to complete
such liquidation, Sponsor agrees to advance such funds necessary to complete
such liquidation and agrees not to seek repayment for such expenses.

 

(b) In the event that the Company is not able to consummate a Business
Combination within 12 months and Sponsor requests that the Company extends the
period of time to consummate a business combination up to two times, each by an
additional three-month period pursuant to the Company’s Certificate of
Incorporation (each an “Extension”), for each Extension the Sponsor will, upon
five days advance notice prior to the applicable deadline, deposit into the
Trust Account $1,000,000, or $1,150,000 if the underwriters’ over-allotment
option is exercised in full ($0.10 per Unit in either case) pursuant to the
terms of our Certificate of Incorporation and the Trust Agreement. Any such
payments will be made in the form of non-interest bearing loans. If the Company
completes its initial Business Combination, the Company will, at the option of
the lender, repay such loaned amounts out of the proceeds of the Trust Account
released to the Company or convert a portion or all of the total loan amount
into warrants at a price of $1.00 per warrant, which warrants will be identical
to the Private Securities. If the Company does not complete a Business
Combination within the applicable period of time, the loans will not be repaid,
and Sponsor agrees to waive its right to be repaid such loans. Sponsor is under
no obligation to fund the Trust Account to extend the time for the Company to
complete its initial Business Combination.

 

12. This letter agreement shall be governed by and construed and enforced in
accordance with the laws of the State of New York, without giving effect to
conflicts of law principles that would result in the application of the
substantive laws of another jurisdiction. Each of the Company and the
undersigned hereby (i) agrees that any action, proceeding or claim against him
arising out of or relating in any way to this letter agreement (a “Proceeding”)
shall be brought and enforced in the courts of the State of New York of the
United States of America for the Southern District of New York, and irrevocably
submits to such jurisdiction, which jurisdiction shall be exclusive and (ii)
waives any objection to such exclusive jurisdiction and that such courts
represent an inconvenient forum.

 



5

 

 

13. As used herein, (i) a “Business Combination” means a merger, share exchange,
asset acquisition, stock purchase, recapitalization, reorganization or other
similar business combination with one or more businesses or entities; (ii)
“Insiders” means all officers, directors and sponsor of the Company immediately
prior to the IPO; (iii) “Founders’ Common Stock” means all of the shares of
Common Stock of the Company acquired by an Insider prior to the IPO; (iv) “IPO
Shares” means the shares of Common Stock issued in the Company’s IPO; (v)
“Private Securities” means the Warrants that are being sold privately by the
Company simultaneously with the consummation of the IPO; (vi) “Trust Agreement”
means the Investment Management Trust Agreement between the Company and
Continental Stock Transfer & Trust Company being entered into in connection with
the IPO and governing the use of funds held in the Trust Account; (vii) “Trust
Account” means the trust account into which a portion of the net proceeds of the
IPO will be deposited; and (viii) “Registration Statement” means the Company’s
registration statement on Form S-1 (SEC File No. 333-249374) filed with the
Securities and Exchange Commission.

 

14. This Letter Agreement constitutes the entire agreement and understanding of
the parties hereto in respect of the subject matter hereof and supersedes all
prior understandings, agreements, or representations by or among the parties
hereto, written or oral, to the extent they relate in any way to the subject
matter hereof or the transactions contemplated hereby. This Letter Agreement may
not be changed, amended, modified or waived (other than to correct a
typographical error), except by a written instrument executed by all parties
hereto.

 

15. Each of the undersigned acknowledges and understands that the Underwriters
and the Company will rely upon the agreements, representations and warranties
set forth herein in proceeding with the IPO. Nothing contained herein shall be
deemed to render the Underwriters a representative of, or a fiduciary with
respect to, the Company, its stockholders or any creditor or vendor of the
Company with respect to the subject matter hereof.

  

[Signature Page Follows]

 

6

 



 

  BWA Holdings LLC       By: /s/ Rosemary L. Ripley   Name:  Rosemary L. Ripley
  Title:  Managing Member         By: /s/ Peter S.H. Grubstein   Name: Peter
S.H. Grubstein   Title: Managing Member       /s/ Rosemary L. Ripley   Rosemary
L. Ripley       /s/ Peter S.H. Grubstein   Peter S.H. Grubstein       /s/ Shay
Murphy   Shay Murphy       /s/ Kristopher Wood   Kristopher Wood       /s/ Brad
Oberwager   Brad Oberwager       /s/ Jennifer Prosek   Jennifer Prosek      
Acknowledged and Agreed:       BETTER WORLD ACQUISITION CORP.       By: /s/
Rosemary L. Ripley       Name: Rosemary L. Ripley     Title: Chief Executive
Officer

 

 

7



 

 